IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40143
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

OSCAR FRANCISCO HERAS-JIMENEZ,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. L-01-CR-691
                         --------------------
                           December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Oscar Francisco Heras-Jimenez (“Heras”) pleaded guilty to

possession with intent to distribute more than one hundred

kilograms of marijuana in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B).     Heras contends that 21 U.S.C. § 841 is

unconstitutional in light of the Supreme Court’s decision in

Apprendi v. New Jersey, 530 U.S. 466, 488 (2000).        Heras

acknowledges that his argument is foreclosed by this court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40143
                               -2-

precedent, United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), but he seeks to preserve the issue for Supreme Court

review.

     Heras’s argument is foreclosed.   Slaughter, 238 F.3d at 582;

see United States v. Fort, 248 F.3d 475, 482-83 (5th Cir.), cert.

denied, 122 S. Ct. 405 (2001).   Accordingly, the district court’s

judgment is AFFIRMED.